The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 14, 2014

                                        No. 04-13-00330-CR

                                         Raymond CLARK,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR4130
                           Honorable Maria Teresa Herr, Judge Presiding

                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       This cause is currently set for formal submission and oral argument on Tuesday, June 24,
2014. Appellant has filed a motion to reset oral argument for a date after August 1, 2014. The
motion states appellant’s counsel is currently scheduled to be on vacation from June 11, 2014 to
June 30, 2014 and from July 21, 2014 to July 30, 2014.

        Appellant’s motion to reset oral argument is GRANTED IN PART. The above cause is
reset for formal submission and oral argument before this Court, on Wednesday, July, 9, 2014, at
9:00 A.M., before a panel consisting of Chief Justice Stone, Justice Barnard, and Justice Chapa.

       Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal for
the Appellant. If you do not wish to present oral argument, you must notify this Court in writing
within seven (7) days of receiving this order.

           It is so ORDERED on the 14th day of May, 2014.

                                                        PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court